ADVISORY ACTION

Continuation of #3 NOTE From PTOL-303 (Non-Entry of Proposed Amendments)
For the purposes of appeal, the proposed amendments on 6 May 2021 have not been entered. The examiner presents the following rationale for non-entry of the proposed amendments.
The newly proposed limitation “in the patient’s brain” on the fourth to last line of claim 38 is noted by the examiner. It is the examiner’s position that this limitation brings up the issue of new matter. This is because the instant specification does not appear to disclose applying ultrasound signal to the patient’s brain. While the specification does disclose applying ultrasound to brain tissue in vitro, this is not understood to adequately support the limitation for applying ultrasound in the patient’s brain. This is at least because there would have been no reasonable expectation that the skilled artisan could have successfully applied ultrasound to the brain of a living organism even if, purely en arguendo, the skilled artisan would have been motivated to have done so in view of the disclosure of applying ultrasound to brain tissue in vivo. This is at least because, in a living organism, the brain is covered by the skull and other thick protective layers, and the skilled artisan would have expected this to have inhibited ultrasound penetration into the brain. Therefore, there would have been no reasonable expectation that the application of ultrasound to brain tissue in vitro would have provided adequate support for providing ultrasound in the brain to a living organism.

Conclusion
This application is currently after-final and the instant claims are not in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612